PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/214,600
Filing Date: 3/14/2014
Appellant(s): John Neeley et al.


__________________
Kevan L. Morgan
For Appellant


EXAMINER’S ANSWER






This is in response to the Appeal Brief filed 3/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Final Office Action dated 9/15/2020 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

In the Answer below, the Examiner uses the bold font to directly quote from the Appeal Brief. In addition, all the quotes below, are taken from the corresponding published applications.

(2) Response to Argument.

Regarding Claim 1, the Appellant argues (p.22): Grim’s disclosure in this regard does not teach or suggest “automatically selecting a set of stored measurement data to be associated with additional group identifying information User selection of either scenelets or thumbnails according to Grim is not automatic. Additionally, Grim does not describe any rules or criteria that the user must follow when selecting scenelets or thumbnails … 
The Examiner respectfully submits that the rejection is based on a combination of references where: 
 and selecting a set of stored measurement data to be associated with additional group identifying information as discussed in the Final Office Action (p.4).  The Examiner note that this selection while accomplished by a technician, as correctly noted by the Appellants, however, is performed “according to specified criteria” chosen by the technician (Handheld field maintenance tool 200 allows the technician to import this audio/video/photo information and associate such information with a field device's tag/unique identification such that the next time the handheld field maintenance tool 200 connects to the field device, the technician will be able to call up, or otherwise invoke the audio/photo/video information and view it on the display of the handheld field maintenance tool and/or listen to it [0027]).  Without explicit disclosure of metadata that includes a time stamp, Kantzes also implies storing time stamps because “the handheld field maintenance tool is stored with meta data indicative of the geographic position of the handheld field maintenance tool when the image or video was acquired” [0024] and archiving these data to evaluate age-related deterioration of images stored (The archival of such images over time may also be useful for identifying wear or corrosion, or other conditions that occur slowly over time [0029]). The latter quote also implies “selecting stored measurement data captured within a predetermined amount of time of each other according to the timestamps”.
Grim discloses a selection of a set of stored measurement data: “In response to receiving a request for a selected data segment, the process performs a search and 
The Examiner submits that the above described selection is “a machine executed process” … “according to specified criteria” (In one embodiment, the process identifies a selected video feed recorded by a camera of a sensing subsystem responsive to receiving user input. The process then identifies a segment of video from the selected video feed using a personal computing device communicating with a digital life recorder, wherein the digital life recorder records the selected video feed. The process identifies a playback restriction associated with the segment of video and generates a set of commands for restricting playback of the segment of video. Thereafter, the process sends the set of commands to a command processor for execution) [0204]).  
Therefore, the Examiner submits that “automatically selecting a set of stored measurement data that includes sub-processes of identifying the timestamps in the metadata and identifying the locations in the metadata according to specified criteria” is disclosed by the combination of Kantzes and Grim.
The Examiner also submits that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.”  

The Appellants further argue similar points based on alleged deficiencies of Grim (pp. 22-25) without any reference to the limitations already disclosed by primary reference, Kantzes (FOA, pp. 3-5).

Regarding Claim 1, the Appellant further argues (p.24-26): Grim does not identify timestamps in the metadata of stored measurement data and, based on the identified timestamps, select previously stored measurement data captured within a predetermined amount of time of each other so as to annotate the data with additional group identifying information. Grim also does not identify locations in the metadata of stored measurement data and, based on the identified locations, select previously stored measurement data captured within a predetermined distance of each other so as to annotate the data with additional group identifying information … However, simply saving video data segments tagged with metadata in a raw data queue at the time of capture does not render obvious the features of Claim 1 that include storing measurement data and thereafter, “automatically selecting a set of stored measurement data to be associated with additional group identifying information … user identification of a digital video segment by identifying a starting point and an ending point does not constitute “automatically selecting a set of stored measurement data to be associated with additional group identifying information, wherein [such] automatically selecting the set of stored measurement data includes: (1) identifying the timestamps in the metadata of the stored measurement data . . . and/or (2) identifying the locations in the metadata of the stored measurement data . .,” as claimed in Claim 1 … Grim is not “annotating the selected set of stored data with additional metadata that includes the group identifying information;” rather, Grim is merely disclosing a process of receiving captured data and metadata from data capturing devices and storing the data at the time the data is captured.
The Examiner respectfully disagrees.
The Appellants acknowledge that Grim saves video data segments tagged with metadata in a raw data queue at the time of capture. However, Grim also selects a set of stored measurement data to be associated with additional group identifying information based on the tags of metadata (the playback of digital video can be controlled by tagging segments of the digital video with markers identifying a video segment [0089]).
Both Grim and Kantzes disclose “a set of stored measurement data to be associated with additional group identifying information” as discussed in the final rejection (p.4, Kantzes; p.6, Grim).
 Kantzes also implies storing timestamps while Grim explicitly discloses using the metadata with a time stamp [0081] when captures measurement data that implies storing these data with a time stamp for later retrieval according to the selected criteria as discussed above.
The automatic selection argument has been also addressed above.

Regarding Claim 1, the Appellant argues (p.22-23): Additionally, Grim does not describe any rules or criteria that the user must follow when selecting scenelets or thumbnails. Hence, the user selection described by Grim is not open to mere automation, and the Examiner’s arguments to the contrary (see Final Office Action, page 18) result from an error in logic. As explained in greater detail below, the process of automatically selecting a set of stored measurement data according to Claim 1 involves much more than merely replacing manual activity with an automatic or mechanical means. The Examiner alleged “it would be obvious to automate a manual task (in Kantzes and/or Grim),” but Claim 1 does not recite automation of a manual task. Rather, Claim 1 recites a machine executed process of selecting a set of stored measurement data that includes sub-processes of identifying the timestamps in the metadata and identifying the locations in the metadata according to specified criteria, in a manner that cannot be construed as mere automation of a “manual task or activity” described by Kantzes and/or Grim. The issues raised in In re Venner simply do not apply in the present case …
The Examiner cited MPEP 2144.04(111), which refers to In re Venner, 262 F.2d 91, 95 (CCPA 1958) (explaining that the provision of “automat[ed] means to replace manual activity which has accomplished the same result” is well within the ambit of one of ordinary skill in the art). … The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. However, the use of mechanical means in In re Venner to replace a manual activity is not comparable to the present case. Neither Kantzes nor Grim describe activity that can be 22 considered equivalent to the specific “selecting a set of stored measurement data to be associated with additional group identifying information” as claimed in Claim 1 of the present application … processing by Grim is part of the initial data capture, which is not what is claimed in Claim 1 of the instant application. Simply put, nothing in Grim suggests “annotating the selected set of stored data with additional metadata that includes the group identifying information” as claimed.
Firstly, the Examiner notes that the rejection itself was not based on the above quoted MPEP court case of “replacing manual activity with an automatic or mechanical means”.  The latter point was brought in the previous response as an additional fact that would support the logic of a criteria-based selection (of a technician) that, therefore, could be made fully automated.
Secondly, the Examiner respectfully submits that the instant claim also “broadly providing an automatic … means” of  “selecting a set of stored measurement data to be associated with additional group identifying information”. 
Thirdly, the Examiner respectfully disagrees with the Appellant’s argument.
Both references describe a selection based on particular criteria used by a technician in selecting previously stored audio/video data (Kantzes) and data segments (Grim) as discussed in the rejection and this Answer.  In addition, Grim discloses a combination of user and machine-based process (see for example, [0151]). The Examiner notes that the instant claims do not exclude a human participation (“manual 

Regarding Claim 1, the Appellant argues (p.25-26): Kantzes and Grim also fail to teach “annotating the selected set of stored data with additional metadata” as claimed in Claim 1. The Examiner’s reliance on Grim for allegedly disclosing “annotating the selected set of stored data with additional metadata that includes the group identifying information, wherein the group identifying information associates the selected set of stored data with other data having similar group identifying information", as set forth on pages 6-7 of the Final Office Action, is also without support. Grim may teach a digital video recorder 514 that takes in metadata from data capturing devices, which metadata may include a timestamp and location captured by a global positioning system device (e.g., as in paragraph [0081] of Grim) indicating when and where each data segment was captured prior to sending the data segments to raw data queue 516, as noted earlier. However, in such teachings, Grim is not “annotating the selected set of stored data with additional metadata that includes the group identifying information;” rather, Grim is merely disclosing a process of receiving captured data and metadata from data capturing devices and storing the data at the time the data is captured.
The Examiner respectfully disagrees.  The rejection is based on a combination of references where: 
Kantzes discloses the argued "annotating the selected set of stored data that includes the group identifying information” as discussed in the rejection, for example in [0027]: “field maintenance tool 200 allows the technician to import this audio/video/photo information and associate such information with a field device's tag/unique identification such that the next time the handheld field maintenance tool 200 connects to the field device, the technician will be able to call up, or otherwise invoke the audio/photo/video information and view it on the display of the handheld field maintenance tool”; also, in [0024]: “Moreover, the handheld field maintenance tool is configured, through hardware, software, or a combination thereof, to associate the recorded audio and/or video of a field device with other device information, such as a device tag, geographic position, et cetera.”  while 
Grim discloses annotating data with additional metadata that includes the group identifying information “the data is tagged with the content source information, a timestamp and global positioning system location” [0190]; The data segments are tagged with the timestamp [0082]; the playback of digital video can be controlled by tagging segments of the digital video with markers identifying a video segment [0089]; The tagging command includes a timestamp and a descriptive text index tag string [0155].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.”

Appellant’s arguments related to other independent claims are same or similar to the arguments discussed above and are responded to by the Examiner using the same reasons as discussed above. The arguments related to the dependent claims are also based on the argument pertaining to the independent clams and already responded to in this Answer.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/STEPHEN D MEIER/           Supervisory Patent Examiner, Art Unit 2863                                                                                                                                                                                             
/MICHAEL J SHERRY/           Quality Assurance Specialist, OPQA                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires